ALD-030                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 20-2085

                                  ___________

                          LAWRENCE MURRELL, JR.,
                                            Appellant

                                        v.

                MICHAEL CONSIGLIO; GEORGE MANTANGOS;
                BRENDA S. SHAFFER; JUDGE TODD HOOVER;
          COURT ADMINISTRATOR OFFICE, Dauphin County Courthouse;
            JUDGE RICHARD LEWIS; EDWARD MARSICO; DAUPHIN
              COUNTY DISTRICT ATTORNEY OFFICE; WILLIAM
             COSTOPOLUS; ROYCE L. MORRIS; JOSEPH SEMBROT;
           GOLDBERG KATZMAN LAW FIRM; S. BAKER KENSINGER
                   ____________________________________

                  On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                          (D.C. Civil No. 1-20-cv-00261)
                   District Judge: Honorable John E. Jones III
                   ____________________________________

     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
       Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               November 12, 2020

          Before: MCKEE, GREENAWAY, JR., and BIBAS, Circuit Judges

                         (Opinion filed: January 7, 2021)
                                         _________

                                          OPINION *
                                         _________


PER CURIAM

       Lawrence Murrell, Jr., appeals from the order of the District Court dismissing his

complaint. We will affirm, but we clarify that the dismissal is without prejudice to

Murrell’s ability to assert certain state-law claims in state court.

                                               I.

      In 2008, Murrell was convicted of first-degree murder and other crimes in

Pennsylvania state court. Murrell later asserted numerous grounds for relief during post-

conviction proceedings in both state and federal court. Among those grounds was a

claim that, during the prosecutor’s closing argument, the prosecutor directed the court

reporter to stop typing and then improperly argued to the jury that it should find Murrell

guilty “by the power of God.” Murrell did not obtain relief on that claim. He did,

however, obtain relief on three other and unrelated claims. On the basis of those claims,

a federal habeas court vacated Murrell’s convictions but stayed its order to give the

Commonwealth an opportunity to retry him. Rather than proceed to another trial, Murrell

pleaded guilty to third-degree murder and was later released from prison.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
      Shortly before his release, Murrell filed the civil action at issue here seeking relief

under 42 U.S.C. §§ 1985 and 1985 on the basis of the same “power of God” claim

referenced above. Murrell claimed that virtually everyone involved in his criminal trial

and post-conviction proceedings conspired to ensure that the alleged “power of God”

statement was not transcribed. Toward that end, he named as defendants (inter alia) the

judges who presided over his trial and other proceedings, the prosecutor, the court

reporter who allegedly followed the prosecutor’s direction, and the lawyers who

represented him in these proceedings. Murrell alleged that these defendants conspired to

deprive him of his constitutional rights to due process and access to the courts.

      Murrell filed his complaint in forma pauperis, so a Magistrate Judge screened it

pursuant to 28 U.S.C. § 1915(e)(2). The Magistrate Judge then recommended dismissing

Murrell’s complaint under § 1915(e)(2)(B)(ii) on the ground that it failed to state a claim

on which relief may be granted. The Magistrate Judge reasoned, among other things, that

the judicial defendants, the prosecutorial defendants, and the court reporter were all

entitled to absolute immunity. The Magistrate Judge further concluded that any

amendment of Murrell’s complaint would be futile. Over Murrell’s objections, the

District Court agreed and dismissed his complaint. Murrell appeals. 1



1
 We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review of the
District Court’s dismissal under § 1915(e)(2)(B)(ii). See Allah v. Seiverling, 229 F.3d
220, 223 (3d Cir. 2000). We review the denial of leave to amend a complaint for abuse
of discretion. See Great W. Mining & Min. Co. v. Fox Rothschild LLP, 615 F.3d 159,
163 (3d Cir. 2010).
                                            3
                                             II.

       We will affirm substantially for the reasons explained by the Magistrate Judge and

the District Court. We briefly address four issues.

       First, Murrell challenges the District Court’s ruling that his claims against the

judicial and prosecutorial defendants are barred by absolute immunity. We agree with

the District Court that the judicial defendants were immune because Murrell alleges

nothing suggesting that they acted “in the clear absence of all jurisdiction.” Capogrosso

v. Sup. Ct. of N.J., 588 F.3d 180, 184 (3d Cir. 2009) (per curiam) (quotation marks

omitted). We further agree that Murrell’s prosecutor was immune because the prosecutor

allegedly made the statements at issue while “presenting a state’s case at trial.” Fogle v.

Sokol, 957 F.3d 148, 160 (3d Cir. 2020).

       Murrell argues that immunity does not apply because the prosecutor’s alleged

statements transformed his judicial proceeding into a “religious event.” He relies on Doe

v. Phillips, 81 F.3d 1204 (2d Cir. 1996), but that case is inapposite. In that case, the court

held that a prosecutor was not entitled to immunity from allegations that he required the

plaintiff, outside the context of any judicial proceeding, to swear to her innocence on a

Bible in church in order to obtain the dismissal of pending charges. See id. at 1210.

Murrell’s prosecutor, by contrast, made his alleged statements at trial. That circumstance

brings the prosecutor’s alleged conduct squarely within the bounds of immunity. See

Fogle, 957 F.3d at 160. That circumstance also distinguishes the other authority on


                                              4
which Murrell relies. See, e.g., Gagan v. Norton, 35 F.3d 1473, 1474-75 (10th Cir.

1994); Ryland v. Shapiro, 708 F.2d 967, 975 (5th Cir. 1983).

       Second, Murrell challenges the District Court’s extension of absolute judicial

immunity to the court reporter. As Murrell argues, the Supreme Court has held that court

reporters are not shielded by absolute immunity for their own alleged conduct. See

Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 434-37 (1993). Neither the Magistrate

Judge nor the District Court addressed Antoine. Nevertheless, we will affirm the

dismissal of Murrell’s claims against the court reporter on the ground that she was

protected, not by absolute immunity, but by qualified immunity.

       Murrell alleges that the court reporter paused her transcription of the trial at the

prosecutor’s instruction (and thus presumably with the tacit approval of both Murrell’s

own counsel and the presiding judge). Murrell has not cited anything suggesting that a

court reporter has a constitutional duty to continue transcribing a trial under these

circumstances. Assuming without deciding that such a duty might exist, however, these

circumstances entitle the court reporter to at least qualified immunity. Cf. Green v.

Maraio, 722 F.2d 1013, 1019 (2d Cir. 1983) (holding that a court reporter was entitled to

qualified immunity for following a judge’s alleged instruction to alter a transcript).

       Third, the District Court dismissed some of Murrell’s claims on the ground that he

had not plausibly alleged any conspiracy among the named defendants. Murrell argued

below that he should be allowed to amend his complaint, but he did not specify how he

could do so. Nor has he mentioned the possibility of amendment on appeal. We
                                              5
nevertheless have considered the issue of amendment, and we see nothing suggesting that

amendment would be anything other than futile.

       Finally, in Murrell’s complaint, he asked that it be “forwarded to state court for a

tort lawsuit” against his various counsel if the District Court determined that they were

not conspirators for §§ 1983 and 1985 purposes. The Magistrate Judge concluded that

Murrell did not actually assert any state-law claims in his complaint. Murrell argued in

his objections below, and argues on appeal, that he asserted state-law claims against his

counsel for fraud, malpractice, breach of contract, and breach of fiduciary duty.

       We agree that Murrell’s pro se complaint can be construed to assert these state-law

claims. Thus, although the District Court did not mention them, we construe its order of

dismissal as declining to exercise supplemental jurisdiction over these claims under 28

U.S.C. § 1367. That means that the District Court’s dismissal is without prejudice to

Murrell’s ability to assert these claims in state court. We express no opinion on the

merits of these claims or on whether it is otherwise proper for Murrell to raise them.

                                            III.

       For these reasons, we will affirm the judgment of the District Court. Murrell’s

motions are denied. 2




2
 One of Murrell’s motions requests a certificate of appealability. A certificate of
appealability is not required because this appeal is not from a habeas corpus proceeding
or a proceeding under 28 U.S.C. § 2255. See 28 U.S.C. § 2253(c)(1). We nevertheless
have considered the substance of Murrell’s motion in reaching our disposition.
                                             6